Judgment, Supreme Court, New York County, rendered on January 19, 1976, convicting defendant of the crime of robbery, second degree, is unanimously affirmed. It appears that the defendant went to a physician’s office, filled out a new patient form and presented it to the nurse. Later, he robbed the physician, personnel and patients. When the police arrived in response to a silent alarm, defendant fled and was apprehended several days later as the result of another crime. Defendant now claims to have been deprived of the right to an expert witness in violation of section 722 of article 18-B of the County Law wherein the People’s handwriting analyst confirmed that defendant had filled out the new patient form after comparing it with a letter sent by the defendant to the Trial Judge. The defendant’s request for his own handwriting expert was denied. The denial was inappropriate in view of the County Law which states that those charged with a crime should be provided with expert and other services necessary for an adequate defense. Nonetheless, here it was harmless error. The overwhelming evidence of defendant’s guilt was provided by the eyewitnesses, and an additional handwriting analysis would not have been sufficient to rebut their testimony. Concur—Silverman, J. P., Evans, Lynch, Sandler and Sullivan, JJ.